Exhibit 99 NEWS RELEASE FOR IMMEDIATE RELEASE: FOR MORE INFORMATION CONTACT: February 19, 2009 Tony Davis 318.388.9525 tony.davis@centurytel.com CenturyTel Reports Fourth Quarter 2008 Earnings Monroe, La CenturyTel, Inc. (NYSE: CTL) announces operating results for fourth quarter 2008. · Operating revenues, excluding nonrecurring items, declined 2.3% to $642.6 million from $657.8 million in fourth quarter 2007. Operating revenues, reported under GAAP, were $643.0 million. · Operating cash flow (as defined in the attached financial schedules), excluding nonrecurring items, decreased 3.0% to $311.9 million from $321.5 million in fourth quarter 2007. · Net income, excluding nonrecurring items, declined 3.1% to $87.0 million from $89.8 million in fourth quarter 2007. Net income, reported under GAAP, was $100.1 million compared to $115.0 million infourth quarter 2007. · Diluted earnings per share, excluding nonrecurring items, increased 7.3% to $.88 from $.82 in fourth quarter 2007, while GAAP diluted earnings per share was $1.01 in fourth quarter 2008 and $1.04in fourth quarter 2007. · Free cash flow (as defined in the attached financial schedules), excluding nonrecurring items, was $114.0 million in fourth quarter 2008 and a record $584.1 million for full year 2008. Fourth Quarter Highlights (Excluding nonrecurring items reflected in the attached financial schedules) (In thousands, except per share amounts and subscriber data) Quarter Ended 12/31/08 Quarter Ended 12/31/07 % Change Operating Revenues Operating Cash Flow (1) Net Income Diluted Earnings Per Share Average Diluted Shares Outstanding Capital Expenditures $ 642,647 311,944 87,044 .88 99,228 101,813 $ 657,846 321,472 89,822 .82 110,119 141,744 (2.3) (3.0) (3.1) 7.3 (9.9) (28.2) % Access Lines High-Speed Internet Customers 1,998,000 641,000 2,135,000 555,000 (6.4) 15.5 % % (1) Operating Cash Flow is a non-GAAP financial measure. A reconciliation of this item to comparable GAAP measures is included in the attached financial schedules. “CenturyTel achieved record free cash flow of more than $584 million during 2008 driven by solid revenue performance in a challenging economy, a diligent focus on cost containment and prudent capital investment,” Glen F. Post, III, chairman and chief executive officer, said.“We are working diligently toward completion of the EMBARQ acquisition which we believe represents a great strategic combination that will diversify our markets. Our combined high-quality broadband networks and IT systems, along with our enhanced financial and operational scale should provide significant advantages for our customers.” Operating revenues, excluding nonrecurring items, declined 2.3% to $642.6 million in fourth quarter 2008 from $657.8 million in fourth quarter 2007. Revenue increases during the quarter of approximately $17 million resulted primarily from growth associated with the 15.5% increase in high-speed Internet customers. These increases were more than offset by revenue declines of approximately $32 million primarily attributable to previously anticipated access line losses and lower access revenues. Operating expenses, excluding nonrecurring items, decreased 3.0% to $459.5 million from $473.9 million in fourth quarter 2007 as lower cash expenses and lower depreciation expense due to fully depreciated assets more than offset increased costs associated with the growth in high-speed Internet customers. “We experienced solid demand for broadband services during 2008 as high-speed Internet customers increased by more than 15% year over year,” Post said. “We are also pleased with our business customers’ rapid adoption of high bandwidth Ethernet services.” Operating cash flow, excluding nonrecurring items, for fourth quarter 2008 declined 3.0% to $311.9 million from $321.5 million in fourth quarter 2007. CenturyTel achieved an operating cash flow margin, excluding nonrecurring items, of 48.5% during the quarter versus 48.9% in fourth quarter 2007. Other income, excluding nonrecurring items, of $5.5 million for fourth quarter 2008 was $2.9 million lower than during fourth quarter 2007 primarily due to favorable 2006 audit adjustments recorded in fourth quarter 2007 related to a cellular partnership in which we own a 49% interest. Net income, excluding nonrecurring items, was $87.0 million, a 3.1% decrease from $89.8 million in fourth quarter 2007. Diluted earnings per share, excluding nonrecurring items, increased 7.3% to $.88 in fourth quarter 2008 compared to $.82 in fourth quarter 2007 due to the items discussed above and the reduction in diluted shares outstanding as a result of share repurchases. For the year 2008, operating revenues, excluding nonrecurring items, were $2.598 billion compared to $2.606 billion in 2007, a 0.3% decrease. Operating cash flow, excluding nonrecurring items, was $1.258 billion for 2008 compared to $1.292 billion for 2007. Net income, excluding nonrecurring items, was $347.1 million compared to $354.3 million in 2007, while diluted earnings per share was $3.37 compared to $3.16 in Under generally accepted accounting principles (GAAP), net income for fourth quarter 2008 was $100.1 million compared to $115.0 million for fourth quarter 2007. Diluted earnings per share was $1.01 in fourth quarter 2008 compared to $1.04 in fourth quarter 2007.
